DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 28 April 2022.  Claims 1-15 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to independent claims 1, 14, and 15 are sufficient to overcome the prior rejections under 35 USC 103.  Specifically, the independent claims have been amended to include the limitation “control…to change a touch sensitive region of an icon based on a positional relationship of the display unit with the housing, and whether a different icon is displayed within a predetermined range from a display area of the icon”.  The previously applied Choi reference (US Publication 2018/0374452) discloses an electronic device having a variable sized physical display, and modifying the graphical user interface in response to varying the physical size of the display.  Kawalkar (US 2013/0249809) discloses modifying the touch-sensitive area associated with a particular user interface object with respect to that object’s proximity to the physical boundary of the display device.  However, neither Choi nor Kawalkar disclose the modification of the touch-sensitive area “based on a positional relationship of the display unit with the housing” and “whether a different icon is displayed within a predetermined range from a display area of the icon”, as currently claimed.
The newly cited Song (US 9,232,124) reference discloses graphical user interface displays that are positionally variable with respect to a device housing, and the modification of the graphical user interface in response to a positional variation.  Feng (US 2015/0199108) discloses the modification of the size of an icon (and hence, its touch-sensitive area) based on an assigned “weight” of the icon and those proximate.  However, Song and Feng are silent with respect to the modification of the touch-sensitive area “based on a positional relationship of the display unit with the housing” and “whether a different icon is displayed within a predetermined range from a display area of the icon”, as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145